DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0154908 to Nam et al.; in view of US 2018/0053462 to Bae et al.; further in view of US 2010/0188390 to Min et al.

As per claim 1, Nam teaches a device for measuring an organic light emitting diode, comprising: 
a sensing line (Fig. 6, 14B) formed with a capacitor (Fig. 6, Cx)
a first switch (Fig. 6, ST2) configured to switch connection between the organic light emitting diode and the sensing line; 
a current source (Fig. 6, power supply EVDD) configured to provide current to the sensing line (paragraph 61); and 
a sensing circuit (Fig. 6, SW2/ADC/11) configured to sense a charged voltage of the capacitor
wherein the current source charges the capacitor (Fig. 6, Cx) by supplying the current to the sensing line for a first period (Fig. 7, Tsen, paragraph 61), in a state in which the organic light emitting diode is extinguished (paragraph 63, “the sensing drive according to the embodiment of the invention may be performed in … a first non-display period X1 arranged prior to the image display period X0”) and the first switch is turned on (paragraph 61), and 
wherein the sensing circuit senses the charged voltage of the capacitor after the first period (Fig. 7, Tsam).
Nam does not teach the sensing line formed with a parasitic capacitor, and sensing the charged voltage of the parasitic capacitor. 
Bae et al. teach the sensing line formed with a parasitic capacitor, and sensing the charged voltage of the parasitic capacitor (Fig. 18, paragraph 147).
It would have been obvious to one of ordinary skill in the art, to modify the device of Nam, so that the sensing line is formed with a parasitic capacitor, and by sensing the charged voltage of the parasitic capacitor, such as taught by Bae et al., because it provides the same predictable result of storing a measurable electric charge.

Min et al. teach the current source providing the current for a first period (Figs. 16 and 19(C). SW3 is ON and scan c is off, so that the current is charging the sensing line, while transistor Qs2 is enabled), wherein the parasitic capacitor is pre-charged with a pre-charge voltage before the first period (Figs. 16 and 18(C), SWreset is ON and scan c is off, so that the sensing line is reset, while the OLED is extinguished, notice that Fig. 18 represents the measurement of a threshold voltage, which occurs before the mobility measurement as per paragraph 128), wherein the current source charges the capacitor by supplying the current to the sensing line for the first period (Fig. 19C).
It would have been obvious to one of ordinary skill in the art, to modify the device of Nam and Bae et al., so that the current source provides the current for a first period, wherein the parasitic capacitor is pre-charged with a pre-charge voltage before the first period, wherein the current source charges the capacitor by supplying the current to the sensing line for the first period, such as taught by Min et al., for the purpose of improving display device uniformity.

As per claim 3, Nam, Bae and Min et al. teach the device according to claim 2, further comprising: 
a precharge voltage providing unit (Nam, Fig. 6, Vpre) configured to provide the precharge voltage; and 
a second switch (Nam, Fig. 6, SW1) configured to be turned on to connect the precharge voltage providing unit to the sensing line before the first period. 

As per claim 4, Nam, Bae and Min et al. teach the device according to claim 2, wherein the precharge voltage and the charged voltage of the parasitic capacitor are determined within a voltage range in which the organic light emitting diode is maintained in an extinguished state (paragraph 63, “the sensing drive according to the embodiment of the invention may be performed in … a first non-display period X1 arranged prior to the image display period X0”, in other words, the precharge and charged voltages used are such that, in combination with the other voltages in the circuit, the organic light emitting diode is maintained in an extinguished state as claimed).

	As per claim 6, Nam, Bae and Min et al. teach the device according to claim 1, wherein the sensing circuit comprises an analog-digital converter (Nam, Fig. 6, ADC) which outputs a digital signal corresponding to the charged voltage. 

	As per claim 7, Nam et al. teach a method for measuring an organic light emitting diode, comprising: 
connecting a turned-off organic light emitting diode to a sensing line (paragraph 63, “the sensing drive according to the embodiment of the invention may be performed in … a first non-display period X1 arranged prior to the image display period X0”); 
applying a precharge voltage (Nam, Figs. 6-7, Vpre is applied during Tpg) to the sensing line to charge a capacitor of the sensing line to a level of the precharge voltage; 
providing constant current to the sensing line for a predetermined period to charge the capacitor charged to the precharge voltage (Fig. 6, paragraph 61, current IDS is constantly supplied during period Tsen); and 
sensing a charged voltage of the capacitor (Fig. 7, Tsam) by using a sensing circuit (Fig. 6, SW2/ADC/11). 
Nam does not teach the capacitor being a parasitic capacitor. 
Bae et al. teach the capacitor being a parasitic capacitor (Fig. 18, paragraph 147).

Nam and Bae et al. do not teach applying the precharge voltage before a first period, the constant current provided for the first period, the charged voltage being send after the first period.
Min et al. teach applying the precharge voltage before a first period (Figs. 16 and 18(C), SWreset is ON and scan c is off, so that the sensing line is reset, while the OLED is extinguished, notice that Fig. 18 represents the measurement of a threshold voltage, which occurs before the mobility measurement as per paragraph 128), the constant current provided for the first period (Fig. 19C, SW3 is ON and scan c is off, so that the current is charging the sensing line, while transistor Qs2 is enabled), the charged voltage being sensed after the first period (Fig. 19 occurs after the first period).
It would have been obvious to one of ordinary skill in the art, to modify the device of Nam and Bae et al., by applying the precharge voltage before a first period, the constant current provided for the first period, the charged voltage being send after the first period, such as taught by Min et al., for the purpose of improving display device uniformity.

As per claim 8, Nam, Bae and Min et al. teach the method according to claim 7, wherein the precharge voltage and the charged voltage have levels at which the organic light emitting diode is maintained in an extinguished state (paragraph 63, “the sensing drive according to the embodiment of the invention may be performed in … a first non-display period X1 arranged prior to the image display period X0”). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0154908 to Nam et al.; in view of US 2018/0053462 to Bae et al.; in view of US 2010/0188390 to Min et al.; further in view of US 2016/0086544 to Park et al.

As per claim 5, Nam, Bae and Min et al. teach the device according to claim 1, further comprising: 
a driving transistor (Fig. 6, DT) configured to provide light emission current to the organic light emitting diode; and 
a third switch (Fig. 6, ST1) configured to switch application of a driving voltage to a gate of the driving transistor, 
wherein the first and third switches are switched by a scan signal (Fig. 7, composite scan signal SCAN/SEN) which is provided through one scan line (Fig. 7, composite scan line SCAN/SEN), 
wherein the first and third switches are turned on by the scan signal before the first period (Fig. 7, Tpg).
Nam, Bae and Min et al. do not explicitly teach wherein voltages applied to the gate and an output terminal of the driving transistor through the turned-on first and third switches have levels for maintaining a turned-off state of the driving transistor.
Park et al. teach wherein voltages applied to the gate and an output terminal of the driving transistor through the turned-on first and third switches have levels for maintaining a turned-off state of the driving transistor (Figs. 9-10E, paragraph 71).
It would have been obvious to one of ordinary skill in the art, to modify the device of , Bae and Min et al., so that voltages applied to the gate and an output terminal of the driving transistor through the turned-on first and third switches have levels for maintaining a turned-off state of the driving transistor, such as taught by Park et al., for the purpose of measuring a threshold voltage.

Allowable Subject Matter

Claims 9, and 11-13 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694